Citation Nr: 0806938	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in March 2004, and the 
RO issued a statement of the case (SOC) in April 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2005.  In December 
2007, the  RO issued a supplemental SOC (SSOC) reflecting the 
.

The Board notes that, in response to the RO's December 2007 
SSOC, and prior to the RO's certification of the appeal and 
transfer of claims file  to the Board, the veteran submitted 
a December 2007 letter with an attached October 2003 
psychiatric examination report from Dr. Lindgren.  This 
examination report is a duplicate of one previously submitted 
and discussed in the April 2005 SOC.  This, since the 
evidence submitted by the veteran duplicates evidence 
previously of record which was discussed in the SOC, the RO 
was not required to issue another SSOC.  See 38 C.F.R. §§ 
19.31(b)(1), 19.37(a) (2007).  Hence, a remand for this 
purpose is unnecessary.

In February 2007, the undersigned Veterans Law Judge (VLJ) of 
the Board granted a motion to advance this case on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The veteran has been diagnosed with PTSD associated with 
his claimed in-service stressor.

3.  The veteran's service records are presumed destroyed, and 
evidence received tends to corroborate the occurrence of the 
veteran's  alleged in-service stressful experience.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the  criteria 
for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for PTSD, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.


II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

In October 2003, Dr. Lindgren diagnosed the veteran with PTSD 
in accordance with 38 C.F.R. § 4.125(a) (2007), as his 
diagnosis was based on examination findings and in 
conformance with DSM-IV.  Moreover, Dr. Lindgren linked the 
veteran's PTSD to his claimed stressful experience of 
witnessing the aftermath of the Normandy invasion.  The only 
remaining issue is whether there is credible supporting 
evidence that the claimed in-service stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).   Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. 3.304(f)(1) (2007); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes that the National Personnel Records Center 
(NPRC) indicated in November 2003 that most of the veteran's 
service personnel records could not be obtained and were 
likely destroyed by fire.  The Board has a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine in 
cases, such as this, in which records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that, resolving all 
reasonable doubt in the veteran's favor,  the criteria for 
service connection for PTSD ,are met.

In response to the RO's questions regarding his claimed 
stressor, the veteran wrote in November 2003 that he served 
in battle in Normandy and North France, and witnessed the 
injuries and deaths of many fellow servicemen.  The veteran 
indicated that he was assigned to the 535th Port Company, 
516th Port Battalion.  In his NOD, the veteran elaborated 
that he had been a longshoreman who helped transport 
ammunition, cargo, and soldiers during the Normandy campaign, 
during which time he observed "hundreds and hundreds of dead 
soldiers between the ship and the Normandy coast where we had 
to deliver our cargo to support the infantry."  The veteran 
also indicated that he moved and stacked dead bodies to make 
room for the cargo that his unit had brought in to supply the 
infantry.  The report of separation and honorable discharge 
certificate confirm that the veteran served with the 535th 
Port Company, 516th Port Battalion and that his military 
occupation specialty (MOS) was longshoreman.  They also 
indicate that his "battles and campaigns" included 
"Normandy - Northern France," and his decorations and 
citations included the American Theater Campaign Ribbon and 
the EAMET campaign ribbon with 2 bronze stars.   

Based on the information provided by the veteran, the U.S. 
Army and Joint Services Records Research Center (JSRRC), in 
coordination with the National Archives and Records 
Administration (NARA), performed a search for relevant 
records.  In July 2007, the JSRRC indicated that, while there 
were no records for the 535th Port Company, there were 
records relating to the associated 526th Port Battalion.  The 
JSRRC wrote, "There is no record of the unit retrieving 
bodies from the Normandy beachhead in June 1944.  That would 
have been an unusual assignment for a Port Company Ship which 
was tasked with loading and unloading supply ships."  The 
JSRRC also noted that the available battalion records began 
in January 1945 and, records from that time indicated that 
the unit was at Cherbourg, France on September 7, 1944 when a 
soldier from the company slid down a rope to save a 
disembarking soldier from drowning.  The JSRRC recommended 
that a search for morning reports be conducted, but such a 
search did not locate any additional documents.

The Board notes that the JSRRC's statement regarding the 
retrieval of bodies from the Normandy beachhead was not 
directly responsive to the veteran's primary claimed 
stressor, which was that he had observed dead bodies when 
delivering cargo to support the infantry, not that he had 
retrieved bodies from the Normandy beachhead (although the 
veteran did indicate that he had to stack dead bodies).  The 
JSRRC response does confirm that, as the veteran indicated, 
his unit was responsible for loading and unloading supply 
ships.  The JSRRC response also reflects that the veteran's 
unit was in the area of Normandy around the summer of 1944, 
at the time of combat operations in that area.  Moreover, the 
veteran's separation report indicates that he was involved in 
the Normandy campaign.

Each disability for which a veteran seeks service connection 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
See 38 C.F.R. § 3.303(a) (2007). Further, when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).  

Under the circumstances of this case, where the JSRRC's 
response, to the extent that it addressed the veteran's 
claimed stressor, tended to support the occurrence of the 
stressor, as did the veteran's service discharge documents, 
and most of the veteran's service personnel records are 
presumed to have been destroyed while in possession of the 
government, the Board finds that, with resolution of all 
reasonable doubt resolved in favor of the veteran, the third 
criterion for service connection for PTSD-credible 
supporting evidence of the claimed in-service stressor-is 
met.  

Thus, the three requirements for establishing service 
connection for PTSD have been satisfied.  See 38 C.F.R. § 
3.304(f) (2007).  Accordingly, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


